DETAILED ACTION
The Amendment filed 06/23/22 has been entered.  Claims 15-27 are still pending.  In light of the substantive amendments, all previous rejections are withdrawn.  However, revised section 112 and 103 rejections of all pending claims are detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  First, the “gap” must be shown or the feature(s) canceled from the claim(s).  While Figures 1, 3 and 4 has reference numeral “S” for the gap, the lead line appears to be pointing directly at the wall defining damping element 14.  There is no actual “gap” that constitutes “an overflow channel” depicted in the figures.  
Second, Figure 5 does not show how second damping element 14 is “drivable by” first damping element 16 with merely a threaded connection.  See claim 26, line 3.  In addition, the alleged threaded connection with threads 44, 46 is not properly shown in Figure 5 – especially at the top of the figure, the threads are not even proximate to each other.  Also, why is there hatching for damping part 56 and not 52?  Also, what is the component with hatching adjacent to the top of end wall 62 – is that part of damping part 56 or something else?  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 26-27 are rejected because claim 26 recites that the second damping element “is drivable by the first damping element.”  See claim 26, line 3.  Although not entirely clear from the specification, it appears that the first damping element is “damping element 16” and the second damping element is “damping element 14,” since damping parts 52, 56 reside in the second damping element, as recited in claim 27 and seen in Figure 5.  While the specification discusses rotation of damping element 16 to move it in an axial direction toward or away from damping element 14, it does not discuss simulataenously ‘driving’ damping element 14 nor does it show how this would occur merely with a threaded connection between the two elements.  Thus, while the written description discusses the resulting relative movement between the elements, it does not indicate that element 14 itself is driven (i.e., or even moves at all) due to the rotation of element 16.  See Application, at pages 18-19. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15-25 are rejected because claim 15 defines “at least two damping chambers” and then recites “the first and second damping chamber” and then redefines “a first damping chamber” and “a second damping chamber.”  See claim 15, lines 5, 7, 9-10.  It is unclear whether these chambers are the same or not, resulting in either insufficient antecedent basis and/or double inclusion.  In addition, the limitation that the gap is “limited” by the damping elements “at least in a lengthwise region” is unclear.  See claim 15, lines 13-15.  First, what does it mean that the gap is “limited” by another component?  Second, what is “a lengthwise region?” – the “length” of what and, and as a result, it is entirely unclear what “region” is being referred to here. 
Appropriate correction is required. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

REJECTION #1: Kohlhauser
Claim(s) 26-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kohlhauser et al. (U.S. Patent Pub. No. 2013/0020748).  Kohlhauser is directed to a spring damper unit.  See Abstract.  
Claim 26: Kohlhauser discloses a damping apparatus [Fig. 2] for a drivetrain of a motor vehicle (note: intended use), comprising: a first damping element (22 or 30’), which is rotatable about an axis of rotation; and a second damping element (30’ or 22), which is drivable by the first damping element and is thereby rotatable about the axis of rotation, and a first damping part (20) and a second damping part (24), wherein the first and second damping elements have respective threads (32, 32’) screwed together, by means of which a relative rotation between the first and second damping elements is converted into a translational relative motion between the first and second damping elements [see para. 0040 (“rotor section 30’ is set in rotation…as a consequence of which the spring plate 22 is finally moved in an axial direction”)], wherein the first and second damping parts are each formed from an elastically deformable material, wherein rotation of the first damping element relative to the second damping element in a first direction (B1 down) causes the first damping element to press against the first damping part in supportive contact, elastically compressing the first damping part, and   
Response to Office Action of April 26, 2022wherein rotation of the first damping element relative to the second damping element in a second direction (B1 up), opposite to the first direction, causes the first damping element to press against the second damping part in supportive contact, elastically compressing the second damping part.  See Fig. 2. 
Claim 27: Kohlhauser discloses wherein the first and second damping parts are each arranged on the second damping element (22).  See Fig. 2.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

REJECTION #2: Kaspar in view of Fairlie
Claim(s) 15-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaspar (DE 3817731) in view of Fairlie (WO 99/40333) (cited by Applicant).  Kaspar is directed to a hydraulic vane-type shock absorber.  See Abstract.  Fairlie is directed to a torsional vibration damping coupling.  See Abstract. 
Claim 15: Kaspar discloses a damping apparatus [see Figs. 1, 3, 4] for a drivetrain of a motor vehicle, comprising: a first damping element (1, 4) which is rotatable about an axis of rotation; a second damping element (3, 5, 6) which is drivable by the first damping element and is thereby rotatable about the axis of rotation; at least two damping chambers (a, b), volumes of which are modifiable by a relative rotation between the first and second damping elements; at least one overflow channel (4a), by means of which the at least two chambers are fluidly connected; and a damping fluid, which flows from one damping chamber into another damping chamber via the at least one overflow channel upon a volume reduction of one of the damping chambers, wherein the at least one overflow channel is formed by a gap (4a) between the first and second damping elements, the gap being directly limited by the first and second damping elements at least in a lengthwise region.  See Figs. 1, 2, 4. 
Kaspar discloses all the limitations of this claim except for the “sealing ring” and “circlip” components.  Fairlie also discloses a damping apparatus [Figs. 1, 2] with two mutually rotatable damping elements (1, 2) defining at least two chambers (20-23) that are modifiable by a relative rotation between the damping elements and an overflow channel (25, 27) fluidly connecting the chambers, wherein a sealing ring (29) is provided radially outward of the first damping element and radially inward of the second damping element, and wherein the first and second damping elements are secured in an axial direction relative to one another by a circlip (42).  See Fig. 3.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to include a “sealing ring” because seals ensure the integrity of the damping apparatus to prevent leakage and this was explicitly recognized in Kaspar [see Translation at para. 0007], and to include a “circlip” to ensure that the components are properly secured axially with all relative movement being solely rotational such that the apparatus performs optimally and has increased longevity.  Furthermore, these basic components are very well-known and commonly employed in the art (and beyond), and clearly are not the source of any alleged novelty. 
Claim 16: Kaspar discloses that the at least one overflow channel is formed predominantly by the gap.  See Fig. 1. 
Claim 17: Kaspar discloses that the width of the gap can be adjusted in order to adjust the damping effect of the damping apparatus.  See Fig. 1 (via 8); see also para. 0029-30 
Claim 18: Kaspar discloses that at least one adjusting element (8) is provided, which is moveable relative to at least one of the first and second damping elements and which directly limits at least one portion of the gap to adjust the width of the gap.  See Fig. 1; para. 0029-30. 
Claim 19: Kaspar discloses that one of the first and second damping elements comprises the at least one adjusting element.  See Fig. 1 (1 and 4 contain 8). 
Claim 20: Kaspar discloses that the at least one adjusting element is retained in a movable manner on a corresponding structural element of the at least one damping element.  See Translation at para. 0029 (“An opening is passed through the wall of the stator 1 for receiving an adjustment element 8”). 
Claim 21: Kaspar discloses that the one damping element is provided with a hole through which the adjusting element extends and is movable.  See Translation at para. 0029 (“An opening is passed through the wall of the stator 1 for receiving an adjustment element 8”).  It would be obvious for the hole to be “threaded” since this is an intuitive, common, simple and inexpensive choice to aid in slight adjustments by the user. 
Claim 22: Kaspar discloses that an axis of the hole is perpendicular to the axis of rotation.  See Fig. 1.  
Claim 23: Kaspar discloses that the first and second damping elements directly limit the at least two damping chambers.  See Fig. 1.  
Claim 24: Kaspar discloses that at least one of the first and second damping elements comprises at least one wall region (4) delimiting at least one of the at least two damping chambers and extending in a radial direction relative to the axis of rotation, and wherein the at least one wall region has a profile which is bowed in a circumferential direction relative to the axis of rotation.  See Fig. 4. 
Claim 25: Kaspar discloses that the damping apparatus has precisely two damping chambers (a, b).  See Fig. 1.  Fairlie discloses that one of the first and second damping elements (1) comprises at least one wall region (16, 17) delimiting the two damping chambers and which extends across a diameter of the damping apparatus, bisecting the damping apparatus to form first and second half-circle sections, and wherein the two damping chambers (20, 21) are both arranged in the first half-circle section.  See Figs. 1, 2.  It would be obvious to combine these features because the number of chambers and their respective sizes are ultimately a design choice, based on the desired damping properties. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 15-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        June 29, 2022